COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00204-CV


Freddie L. Shellnut                     §   From the 96th District Court


v.
                                        §   of Tarrant County (096-264305-13)

Wells Fargo Bank, N.A., d/b/a
America’s Servicing Company; US
Bank National Assoc., as Trustee        §   April 27, 2017
For Credit Suisse First Boston
Mortgage Securities Corp., Home
Equity Asset Trust 2006-7, Home
Equity Pass-Through Certificate         §   Opinion by Chief Justice Livingston

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.    It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

that portion of the trial court’s summary judgment on Freddie L. Shellnut’s fraud

and negligent misrepresentation claims to the extent he seeks non-benefit-of-the-

bargain damages. We also reverse the portion of the summary judgment on

Shellnut’s TDCA-violation claims except the allegation that Wells Fargo Bank,
N.A. and US Bank National Association wrongfully threatened to foreclose. We

remand those claims to the trial court for further proceedings consistent with this

opinion. We affirm the remainder of the summary judgment.

      It is further ordered that Freddie L. Shellnut, Wells Fargo Bank, N.A., and

US Bank National Association shall each pay one-third of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston